Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Michael J. Damiani on 23 March 2022.
The application has been amended as follows: 
A. In claim 22, after “b)”, “indicative of slowing the progression of a head and neck cancer” has been deleted.
B. This application is in condition for allowance except for the presence of claims 59, 60 and 73 directed to an invention non-elected without traverse.  Accordingly, claims 59, 50 and 73 have been cancelled.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The prior art of Avissar et al (U.S. 20120108655; cited in the IDS of 07 January 2022) discloses methods for diagnosing carcinomas in a subject comprising detecting the expression level of at least two miRNAs in a sample from the subject and determining the ratio of the miRNAs as diagnostic of the subject having a carcinoma or 
The prior art of MacLellan et al (Cancer Research. AACR Annual Meeting. April 2012, published 31 March 2012. Abstract 4131) teaches that miR-342-3p levels were significantly differentially expressed in serum samples between groups of subjects having oral squamous cell carcinoma, carcinoma in situ and controls.
However, the prior art does not teach or suggest the presently claimed methods of imaging the head and/or neck region of a subject having a ratio of a measured, normalized expression level of miR-342 in a serum sample from the subject to a measured, normalized expression level of miR-125b in the serum sample from the subject, wherein the ratio is reduced relative to a reference ratio of the expression level of miR-342 to miR-125b, and wherein the imaging is CT, PET/CT, and/or MRI, or methods comprising measuring the expression level of miR-342 and miR-125b in a first serum sample from a subject and in a second, subsequent serum sample from the subject, wherein the subject is undergoing treatment for an oral cavity cancer and/or oropharynx cancer, and wherein the measured miR-342 and miR-125b expression .
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLA J MYERS whose telephone number is (571)272-0747.  The examiner can normally be reached on M-Th 6:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CARLA J MYERS/Primary Examiner, Art Unit 1634